DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 04/27/2022. Claims 1-25 are pending in the current office action. Claims 1-3, 7-8, 10-12, and 17-19 have been amended by the applicant and claims 21-25 are new claims. Claims 1-19 and 21-25 are currently pending from which claims 6, and 14-15 remain withdrawn as being drawn to non-elected species/subspecies. Claims 1-5, 7-13, 16-19, and 21-25 are examined herein. 

Status of the Rejection
The drawing and some of the claim objections have been overcome by the applicant's amendments. 
Claim objections that were not addressed as well as claim objections necessitated by the amendments are provided below.
All 35 U.S.C. § 112(b) rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 112(a) for new matter is necessitated by the amendments. 
All 35 U.S.C. § 102 and 103 rejections from the previous office action are withdrawn in view of the Applicant’s amendment. 
New grounds of rejection under 35 U.S.C. § 102 and 35 U.S.C. § 103 are necessitated by the amendments. 

Claim Objections
Claims 1 and 19 are objected to because of the following informalities:
Claim 1, lines 5-7: please amend to recite “wherein the SSBs and the RPAs are not a cap, an enzyme or a motor protein, thereby generating the single-stranded nucleic acid with the SSBs or the RPAs bound to a first region of the single-stranded nucleic acid outside of the nanopore sensor or reader”. 
Claim 8, line 2: please amend to recite “contacted with the single-stranded nucleic acid”. 
Claim 19, lines 5-6: please amend to recite “on a cis side and a trans side[[s]] of the nanopore sensor or reader under binding conditions”. 
Claim 19, lines 7-10: please amend to recite “bound to a first region of the single-stranded nucleic acid on the cis side of the nanopore sensor or reader and the single-stranded nucleic acid with the SSBs or the RPAs bound to a second region of the single-stranded nucleic acid on the trans side of the nanopore sensor or reader”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, 16-19, and 21-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 19 have been amended to recite “wherein the SSBs and [the] RPAs are not a cap, an enzyme or a motor protein”. The instant specification does not provide support for this negative limitation. Applicant points to the instant specification Pg. 4 line 29 through Pg. 5 line 6 and to Figure 9. A review of this portion of the specification indicates that the single-stranded nucleic acid may comprise a cap, motor protein or enzyme bound to a region of the single-stranded nucleic acid on a cis side and SSBs or RPAs bound to a region of the single-stranded nucleic acid on the trans side. This is shown in Fig. 9 which appears to show one element bound on a top/cis side of the nanopore and the RPAs bound on a bottom/trans side of the nanopore. However, the description of this embodiment wherein the SSBs and RPAs bound to DNA further include a cap, enzyme or motor protein does not imply or otherwise instruct one skilled in the art that the SSBs/RPAs themselves are not a cap, enzyme or motor protein. For instance, there is no teaching the expressly states the SSBs or RPAs are not a cap, enzyme, or motor protein. The specification only teaches that there may be additional elements such as a cap, enzyme or motor protein bound to the DNA at a location other than the SSBs/RPAs. Since caps, enzymes and motor proteins themselves are proteins known to bind to DNA, one skilled in the art would expect these compounds to be considered SSBs or RPAs. The specification does not provide any teaching or suggestion to support the negative limitations wherein the SSBs or RPAs are expressly not a cap, an enzyme or a motor protein as recited in instant claim 1 and instant claim 19. Claims 2-5, 7-13, 16-18, and 21-25 are further rejected by virtue of their dependence upon claim 1. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1-3, 7, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japrung et al. (D Japrung, A Bahrami, A Nadzeyka, L Peto, S Bauerdick, JB Edel, T Albrecht, SSB binding to single-stranded DNA probed using solid-state nanopore sensors, J. Phys. Chem. B 118 (2014) 11605-11612). 
Regarding claim 1, Japrung discloses a method for translocating a single-stranded nucleic acid through a nanopore sensor or reader (translocating of single-stranded DNA through a nanopore sensor [title; abstract]) comprising:
contacting the single-stranded nucleic acid inserted in the nanopore sensor or reader with single-stranded binding proteins (SSBs) or replication protein A (RPAs) under binding conditions, wherein the SSBs and [the] RPAs are not a cap, an enzyme or a motor protein (ssDNA are bound by SSBs from E. Coli and inserted in the nanopore sensor [Pg. 11606, Results and Discussion; Figs. 1 and 4]), thereby generating the single-stranded nucleic acid with [the] SSBs or [the] RPAs bound to a first region of the single-stranded nucleic acid outside of the nanopore sensor or reader (the regions of the ssDNA that are bound to the E. Coli SSBs but are yet to translocate through the DNA meet the limitation of “a first region”); and
electrophoretically inducing translocation of a second region of the single-stranded nucleic acid not bound by the SSBs or the RPAs through the nanopore sensor or reader (uncoated ssDNA is translocated through the nanopore with a suitable applied potential [Figs. 1 caption; Pg. 11607, Right Col. 3rd-4th Para.; Pg. 11608, Left Col., Para. 4]).
Regarding claims 2-3, Japrung further teaches wherein the single-stranded nucleic acid is DNA (claim 2) or RNA (claim 3) (the method is performed on ssDNA and is further extended to RNA such as miRNA (which is a single-stranded RNA) [abstract; Pg. 11610, Conclusions]). 
Regarding claim 7, Japrung further discloses wherein the translocation through the nanopore sensor or reader of the region of the single-stranded nucleic acid not bound by SSBs or RPAs and having SSBs or RPAs bound to the first region is slower relative to the translocation through the nanopore sensor or reader of the region of the single-stranded nucleic acid not bound by SSBs or RPAs and without SSBs or RPAs bound to the first region (Japrung teaches that the speed of translocation is controlled by the presence of the SSBs on the ssDNA and thus the uncoated portion of the DNA would translocate slower due to the presence of SSBs bound to the coated portion relative to a ssDNA that has no SSBs coated anywhere on the ssDNA [abstract; Pg. 11606, Right Col., Last Para; Pg. 11609, Right Col., Last Para.; Pg. 11610, Conclusions]). 
Regarding claim 16, Japrung further discloses wherein the method comprises a sequencing process to determine the sequence of the single-stranded nucleic acid or portion thereof (sequencing process was performed and the blockade events of the SSB/ssDNA were recorded [discussed throughout Pg. 11609; Pg. 11610-11611, Nanopore Analysis; Fig. 4]). 
Regarding claim 17, Japrung further discloses wherein determining the sequence of the single-stranded nucleic acid or a portion thereof with SSBs or RPAs bound to a first region of the single-stranded nucleic acid increases the inter-nucleotide resolution relative to the inter-nucleotide resolution for determining the sequence of the single-stranded nucleic acid without SSBs or RPAs bound to a first region of the single-stranded nucleic acid (Japrung teaches that the speed of translocation is controlled by the presence of the SSBs on the ssDNA and thus the uncoated portion of the DNA would translocate slower due to the presence of SSBs bound to the coated portion relative to a ssDNA that has no SSBs coated anywhere on the ssDNA [abstract; Pg. 11606, Right Col., Last Para; Pg. 11609, Right Col., Last Para.; Pg. 11610, Conclusions]. The controlled translocation of the DNA through the nanopore inherently increases the inter-nucleotide resolution relative to the uncontrolled translation, although not expressly stated by Japrung. Products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed property (i.e. increased inter-nucleotide resolution), is necessarily present in the prior art material. The courts have held that “[p]roducts of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present [MPEP 2112]. Furthermore, the limitations of claim 17 are intended results rather than proper method steps. In method claims, it is the overall method steps that are given patentable weight not the intended result thereof because the intended result does not materially alter the overall method. In method claims, the intended result is not given patentable weight when it simply expresses the intended result of a process step positively recited [MPEP § 2111.04]). 
Regarding claim 18, Japrung further discloses wherein the single-stranded nucleic acid is linearized when translocation is electrophoretically induced (the ssDNA used in the experiments was a linear form of ssDNA and thus meets the limitation of being linearized when translocation is electrophoretically induced [Pg. 11610, Preparation of Linear M13mp18 ssDNA; Pgs. 11610-11611, Nanopore Analysis]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Japrung, as applied to claim 1 above, and further in view of Davis et al. (US 2015/0153302 A1).
Regarding claims 4-5, Japrung discloses the limitations of claim 1 as outlined previously. Japrung teaches wherein the device utilizes a synthetic nanopore [abstract] but further teaches wherein biological nanopores are known in the art [Pg. 11609, Right Col., Last Para.]). 
Japrung is silent on the method including the biological nanopore and thus fails to expressly teach wherein the nanopore sensor or reader is “a biological nanopore sensor or reader”, of instant claim 4, or wherein the biological nanopore sensor or reader is “alpha-hemolysin (αHL), aerolysin, mycobacterium smegmatis porin A (MspA), Escherichia coli CsgG, or outer membrane protein F (OmpF)”, of instant claim 5. 
Davis discloses a biosensor that utilizes individual well nanopore sensors [Paras. 0002-0004] wherein the device can include a synthetic membrane for forming the nanopore or can alternatively comprise an organic/biological membrane such as a lipid bilayer [Para. 0054]. Davis further teaches wherein the nanopore membrane can include a biological nanopore membrane including mycobacterium smegmatis porin A (MspA) or alpha-hemolysin [Paras. 0010, 0145, 0201].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the synthetic nanopore material taught by Japrung with a biological nanopore material, such as αHL or MspA, because Davis teaches that either of these materials can be utilized for forming nanopore membranes in a nanopore sensor [Paras. 0010, 0054, 0145, 0201] and the simple substitution of one known element for another (i.e., a one membrane material for another) is likely to be obvious when predictable results are achieved (i.e., translocation of a nucleic acid for sequencing) [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Japrung, as applied to claim 1 above.
Regarding claim 8, Japrung discloses the limitations of claim 1 as outlined previously. 
Japrung fails to expressly teach wherein the concentration of the SSBs or the RPAs to the concentration of the ssDNA is “greater than or equal to 10:1”.
Japrung does teach, however, wherein the bonding behavior of the SSBs depends upon the molar ratio of the SSBs to the ssDNA. Specifically, Japrung teaches that the at lower molar ratios the SSBs bond to the ssDNA in a conventional SSB65 mode, which is preferred at lower molar concentrations, but that a molar ratio would yield a different preferred bonding mode [Introduction; Pgs. 11606-11607, Results and Discussion]. Since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the molar ratio of the SSBs to the ssDNA to yield an expected result. 

Claims 9-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Japrung, as applied to claim 1 above, and further in view of Winter et al. (JA Winter, B Patoli, KA Bunting, DNA binding in high salt: analyzing the salt dependence of replication protein A3 from the halophile Haloferax volcanii, Archaea, ID 719092 (2012) 1-12). 
Regarding claims 9-13, and 21, Japrung discloses the limitations of claim 1 as discussed previously. Japrung discloses where there are many different types of SSB proteins that exist in nature but that E. coli SSB is used for characterization studies as a model system [Pg. 11605, Introduction]. 
Japrung is silent on other types of SSB proteins and thus fails to expressly teach wherein the SSBs or the RPAs “are from an extremophile”, of instant claim 9, wherein conditions comprise “high temperature of greater than 32°C, low temperature of less than 5°C, high salt concentration of greater than 1M, or combinations thereof”, of instant claim 10, wherein the SSBs or the RPAS are from “an extremophile that is a halophile”, of instant claim 11, wherein the SSBs or the RPAs “from the halophile bind to the single-stranded nucleic acid under conditions comprising high salt concentration and the salt concentration is >1M”, of instant claim 12, and wherein the RPAs are RPAs of Haloferax volcanii”, of instant claim 13, and wherein the SSBs or the RPAs from the halophile bind to the single-stranded nucleic acid under conditions “comprising high salt concentration and the salt concentration is > 2M”, of instant claim 21. 
Winter discloses the use of a binding protein that binds to DNA under high salt concentrations [title] wherein the SSBs include an RPA3 protein from the halophile Haloferax volcanii that is able to bind to DNA even in salt concentrations up to 3M KCl [abstract; 4. Discussion, Para 4]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the SSBs proteins disclosed by Japrung with the RPA3 binding protein from Haloferax volcanii, and to use in higher salt concentrations in up to 3M KCl or higher, because Winter teaches that such binding protein is able to bind DNA even in high salt concentrations up to 3 M [abstract; 4. Discussion, Para 4], which is expressly taught by Japrung as desirable considering that higher salt concentrations result in larger currents that may be recorded at higher bandwidths [Pg. 11606, Results and Discussion]. The simple substitution of one known for another (i.e., one binding protein for another binding protein) is likely to be obvious when predictable results are achieved (i.e., binding DNA in high salt concentrations) [MPEP § 2143(B)]. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art (i.e., it is obvious to utilize a concentration up to 3M as taught by Winter, which overlaps with the instant range of “greater than 1M” [MPEP 2144.05 (I)]. RPA3 of Haloferax volcanii is an extremophile that is a halophile and thus meets the limitations of claims 9-13. 

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Japrung in view of Winter, as applied to claim 11 above, and further in view of Jayasinghe et al. (US 20170058338 A1). 
Regarding claims 22-25, modified Japrung discloses the limitations of claim 11 as outlined previously. 
Japrung further teaches wherein there is a desire to have a higher salt concentrations because such concentrations result in larger currents that may be recorded at higher bandwidths [Pg. 11606, Results and Discussion]. Winter only teaches wherein salt concentrations of up to 3M were performed because this high concentration is more physiologically relevant [Pg. 5, Left Col., Para. 1]. 
Japrung and Winter are silent on salt concentrations higher than 3M and thus fail to expressly teach wherein the SSBs or the RPAs from the halophile bind to the single-stranded nucleic acid under conditions “comprising high salt concentration and the salt concentration is > 3M”, of instant claim 22, “> 4M”, of instant claim 23, “> 5M” of instant claim 24, or “> 6M”, of instant claim 25. 
Jayasinghe discloses a method of improving the movement of a nucleic acid through a nanopore [title; abstract]. Jayasinghe teaches that “high salt concentrations provide a high signal to noise ratio and allow for currents indicative of the presence of a nucleotide to be identified against the background of normal current fluctuations [Para. 0403]. Jayasinghe further teaches wherein the salt concentration may be at least 3.0 M [Para. 0403]. 
Given the teachings of Japrung, which teaches a desire for high concentrations that result in larger currents that may be recorded at higher bandwidths [Pg. 11606] and the teachings of Jayasinghe, which teaches salt concentrations that are at least 3.0M and wherein higher salt concentrations yield a higher signal to noise ratio that allow for easier identification of the nucleotide currents from the background currents [Para. 0403], it would have been obvious to have selected and utilized a salt concentration within the disclosed range of at least 3.0M, including those amounts that overlap within the claimed range of > 2M, > 3M, > 4M, > 5M, or >6M (for claims 22-25, respectively). It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art [See MPEP 2144.05 (I)]. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Japrung et al. (D Japrung, A Bahrami, A Nadzeyka, L Peto, S Bauerdick, JB Edel, T Albrecht, SSB binding to single-stranded DNA probed using solid-state nanopore sensors, J. Phys. Chem. B 118 (2014) 11605-11612) in view of Hibbs et al. (US 2008/0041733 A1). 
Regarding claim 19, Japrung discloses a method for translocating a single-stranded nucleic acid 
contacting the single-stranded nucleic acid inserted in the nanopore sensor or reader with single-stranded binding proteins (SSBs) or replication protein A (RPAs), wherein the SSBs and [the] RPAs are not a cap, an enzyme or a motor protein, on a cis and a trans side of the nanopore sensor or reader under binding conditions, thereby generating single-stranded nucleic acid with SSBs or RPAs bound to a first region of the single-stranded nucleic acid on the cis side of the nanopore sensor or reader the E. Coli SSBs but are yet to translocate through the DNA meet the limitation of “a first region” [Pg. 11606, Results and Discussion; Figs. 1 and 4]); and
electrophoretically driving a third region of the single-stranded nucleic acid within the nanopore sensor or reader and not bound by the SSBs or the RPAs 
Japrung is silent on translocating the DNA “back and forth” wherein the “third region” in the nanopore is translocated “multiple times” as required by instant claim 19. 
Hibbs discloses a method for controlling the translocation of a polymer/DNA through a nanopore [abstract] wherein the polymer is translocated back and forth. Hibbs teaches that when the polymer moves back and forth a statistically predictable amount, signal processing techniques can be used to appropriately ascribe the measured values to expected locations along the polymer and such oscillations between two monomers allows the signal from each to be increased by averaging synchronously with the applied field [Para. 0039]. A benefit of this approach is that a higher amplitude AC current can be induced, thereby increasing the signal to noise ratio of the measurement [Para. 0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Japrung such that the SSBs are present in both the cis and trans chambers such that the translocation can be controlled to be oscillated back and forth by varying the applied electric field because Hibbs teaches that such oscillations allow for signal averaging from the multiple measurements wherein the signal to noise ratio is increased and thus a more accurate measurement can be made [Para. 0039]. 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 7-11, filed 04/27/2022, with respect to the 35 U.S.C. § 102 and 103 rejections have been fully considered but are moot because the amended claims necessitated a new grounds of rejection in view of Japrung and thus the arguments do not pertain to the current grounds of rejection which does not rely upon a SSB RPA that is a cap, enzyme, or motor protein. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ha et al. (T Ha, AG Kozlov, TM Lohman, Single-molecule views of protein movement on single-stranded DNA, Annu. Rev. Biophys. 41 (2012) 295-319) is a review of various SSBs and RPAs for binding to ssDNA. Marshall et al. (MM Marshall, J Ruzicka, OK Zahid, VC Henrich, EW Taylor, AR Hall, Nanopore analysis of single-stranded binding protein interactions with DNA, Langmuir, 31 (2015) 4582-4588) disclose the binding of E. coli SSBs to single stranded DNA. Oliver (US 20100243449 A1) disclose wherein the single stranded DNA can be coated with a binding protein such as RPA or SSBs Pf3 or E. Coli. Stroud et al. (A Stroud, S Liddell, T Allers, Genetic and biochemical identification of a novel single-stranded DNA-binding complex in Haloferax volcanii, Frontiers in Microbiology 3:224 (2012) 1-14) disclose the use of RPA4 from Haloferax volcanii as a binding protein for ssDNA. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795